Citation Nr: 1101800	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-25 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, 
claimed as sinusitis.

2.  Entitlement to service connection for residuals of a deviated 
nasal septum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1960 to November 
1962.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2007 by the Department of 
Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO).

The Veteran's claims were previously before the Board in June 
2010 and remanded at that time to afford the Veteran the 
opportunity to appear at a Travel Board hearing.  The Travel 
Board hearing was scheduled and subsequently held in September 
2010.  The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) and the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he has sinusitis and residuals of a 
deviated nasal septum and that these disabilities are related to 
his period of active service.  In the alternative, the Veteran 
asserts that these disabilities existed prior to service and were 
aggravated by his period of active service as a result of 
exposure to chemicals and/or asbestos given his work as a 
refrigeration technician.  The Veteran also alleges a continuity 
of symptoms since discharge from service.  See September 2010 
hearing transcript.

Preliminarily, the Veteran testified that he had Naval Reserve 
service for four years in addition to the period identified 
above.  See hearing transcript, p. 5.  Accordingly, the AMC 
should contact the appropriate service department and/or Federal 
agency and obtain all service treatment records (STRs) pertaining 
to his Naval Reserve service.  All efforts to obtain these 
records should be fully documented.

Service treatment records (STRs) associated with the claims file 
thus far showed that the Veteran was afforded a clinical 
evaluation and physical examination in October 1960 prior to 
entering service.  The clinical evaluation was essentially normal 
and no respiratory abnormalities were found.  However, the 
Veteran provided a past medical history in which he admitted to 
twice breaking his nose and having sinusitis.  

Records dated October and November 1962 from Portsmouth Naval 
Hospital indicated that the Veteran had a "deflection nasal 
septum" which did not exist prior to enlistment and was not the 
result of his own misconduct.  However, it was noted that the 
Veteran had deflection of the nasal septum for the previous four 
years and that this condition resulted in marked difficulty with 
intranasal breathing.  The Veteran also provided a past medical 
history significant for recurrent sinusitis since childhood.  The 
Veteran subsequently underwent a submucous resection.  This 
surgical procedure was performed without complication and the 
Veteran was discharged to duty in November 1962.  

The Veteran was also afforded a clinical evaluation and physical 
examination in November 1962 prior to discharge from service.  A 
clinical evaluation noted that the Veteran's septum was "thin" 
and deviated to the left.  The Veteran was also noted to have 
mild left congestion, status-post submucous resection.  A 
notation on the examination report indicated that this procedure 
was performed in October 1962 and that the Veteran had "moderate 
good post operative results, thus far."  The Veteran was found 
qualified for release to inactive duty.

The Veteran was also afforded a VA ear, nose, and throat (ENT) 
consultation in October 2009.  The Veteran's past medical history 
was significant for post-nasal drip.  Following a physical 
examination, the Veteran was diagnosed as having post nasal drip 
and possible obstructive sleep apnea.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as inadequate 
for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (noting that once VA provides an examination to a Veteran, 
VA has a duty to ensure that the examination is adequate for 
evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (finding that a medical opinion that contains 
only data and conclusions is not entitled to any probative value; 
there must be factually accurate, fully articulated, sound 
reasons for the conclusion).

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in connection with the current claims in June 2007.  
The examiner failed to address the Veteran's complaints regarding 
pre-existing aggravation and/or continuity of symptoms.  As such, 
the Board finds this examination report to be inadequate for 
evaluation purposes.  Another VA examination is required to 
address these issues.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, VA medical records pertaining to the Veteran that are 
dated from July 6, 2007 should be obtained.  Additionally, the 
Veteran should be contacted and asked to identify any and all VA 
and non-VA sources of treatment for his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify any and all VA and non-VA sources 
of treatment for his sinus disorder and 
deviated nasal septum residuals since his 
discharge from active service in November 
1962.  In particular, the Veteran should 
provide, or authorize VA to obtain, any such 
pertinent private records.  All efforts to 
obtain these records should be fully 
documented.  If these records cannot be 
obtained, the Veteran should be notified 
pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  After Step One is completed, contact all 
appropriate service departments, and/or 
Federal agencies to obtain a copy of any 
service treatment records from his Naval 
Reserve service from 1962 to 1966.  All 
efforts to obtain these records should be 
fully documented.  If these records cannot be 
obtained, the Veteran should be notified 
pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from July 6, 2007, and any other 
VA records identified by the Veteran in 
response to Step One which are not already of 
record.

4.  After the above development is completed, 
schedule the Veteran for a VA examination to 
assess the nature and etiology of his 
deviated nasal septum residuals and claimed 
sinus disorder.  The examiner should note in 
the examination report that the claims file 
has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be conducted 
at this time, and included in the 
examination report.

In particular, the examiner is asked to 
express an opinion as to whether the Veteran 
currently has a sinus disorder and if so when 
the sinus disorder and currently diagnosed 
deviated nasal septum residuals were first 
manifested (i.e., prior to service, in 
service, or after discharge from service).  
If the examiner determines that the Veteran's 
sinus disorder, if any, and deviated nasal 
septum residuals clearly and unmistakably 
(i.e., undebatably) existed prior to service, 
the examiner is asked to express an opinion 
as to whether there was a permanent increase 
in the severity of the underlying pathology 
associated with the Veteran's sinus disorder, 
if any, and deviated nasal septum residuals 
which occurred during service, to include as 
a result of exposure to chemicals and/or 
asbestos.  If the examiner answers this 
question affirmatively, the examiner is then 
asked to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably (i.e., undebatably) due to the 
natural progress of the disease.  If the 
examiner determines that the Veteran's sinus 
disorder, if any, and deviated nasal septum 
residuals did not increase in severity during 
service, the examiner should indicate as 
such.  Note: for VA purposes, temporary or 
intermittent flare-ups during service are not 
sufficient to be considered "aggravation in 
service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  The 
examiner must provide a complete rationale 
for any stated opinion.

If the examiner determines that the Veteran's 
sinus disorder, if any, and deviated nasal 
septum residuals did not clearly and 
unmistakably (i.e., undebatably) exist prior 
to service, the examiner is asked to opine as 
to whether it is at least as likely as not 
(i.e., 50 percent or greater possibility) 
that the Veteran's currently diagnosed sinus 
disorder, if any, and deviated nasal septum 
residuals are related to his period of 
service, to include but not limited to his 
exposure to chemicals and/or asbestos.  The 
examiner should consider the Veteran's 
reports of a continuity of symptoms since 
service in offering the opinion.  The 
examiner must provide a complete rationale 
for any stated opinion.

5.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  The examination report should be 
returned to the examiner if it is deficient 
in any manner.  

6.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions, undertake any other 
development action that is deemed warranted, 
and readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


